Citation Nr: 1145350	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-35 946	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



REMAND

The Veteran served on active duty in the United States Army from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the Veteran moved to Illinois, and jurisdiction over his case was transferred to the Chicago, Illinois RO.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  Instead of an in-person hearing, a video-conference hearing was subsequently scheduled by the RO for October 13, 2011.  The Veteran failed to appear for the hearing.  In a Written Brief Presentation dated November 1, 2011, the Veteran's representative explained that "[f]or good cause and reasons unknown at this time, the Veteran did not attend" the hearing.  The representative then requested that a new hearing date be scheduled.  Because the hearing requested by the Veteran was not scheduled by the RO, the Veteran should be given opportunity to appear for an in-person hearing.

The Veteran seeks entitlement to TDIU.  After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.

Generally, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  See 38 C.F.R. § 4.16(b) (2011).

The Veteran is service connected for degenerative disc and joint disease of the lumbar spine and sacro-iliac joints, rated as 20 percent disabling, and radiculopathy of the right lower extremity that is also rated as 20 percent disabling.  His combined disability rating is 40 percent.  At present, he does not meet the criteria for schedular consideration of a TDIU rating as set forth in 38 C.F.R. § 4.16(a), even when both disabilities are considered part of the same etiological process.  The Veteran's representative has asserted entitlement to extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  See the Written Brief Presentation dated November 2011.

In reviewing the evidence of record, the Board observes that at no time during this appeal has the Veteran been provided a VA examination that adequately discusses the cumulative effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment.

The Veteran was afforded a VA examination in February 2007 at which time he indicated that he "was recently employed as a greeter at Wal-Mart but was unable to continue doing the work.  It involved prolonged weightbearing and as a result was let go in August 2006."  The Veteran reported that he experienced 10/10 pain upon "weightbearing of any kind." He also stated that "[p]rolonged sitting is not a problem for his back, but as he gets up he is sore and stiff."  After documenting the Veteran's range of motion, the February 2007 VA examiner indicated "[t]here are no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities."  The examiner rendered no other findings concerning the Veteran's employability due to his service-connected disabilities.

In July 2007, the Veteran submitted a prescription note that provided the following:  "[s]econdary to chronic back pain and leg pain patient to continue to be off work until October 5, 2007 when he needs re-evaluation."

The Veteran was afforded another VA examination in November 2010, which indicated that he had recently "worked as a greeter at Wal-Mart for eight years.  He has been retired for the last four years."  The examination report further noted the Veteran's report that "when he retired from Wal-Mart he was using a walker because of pain the lumbar spine and right sciatic pain, and he fell and as he fell he sustained a fracture of the distal third of the right femur.  This was taken care of at Jesse Brown VA medical center with open reduction internal fixation.  Since that time the Veteran has remained on the walker."  The VA examiner provided range-of-motion findings, but did not address the impact of the Veteran's service-connected disabilities on his employability.

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), VA may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that the Veteran should be afforded a VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

The record shows that the Veteran is in receipt of disability benefits through the Social Security Administration.  See the VA treatment record dated June 2005; see also the Veteran's statement dated November 2004.  These records are potentially pertinent to his TDIU claim and should therefore be obtained for consideration in connection with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

The most recent VA treatment records contained in the claims folder are dated in July 2007.  It appears that the Veteran receives regular treatment at the Edward Hines, Jr. VA Medical Center (VAMC) in Hines, Illinois.  He also indicated that he received surgery and treatment at the Jesse Brown VAMC in Chicago, Illinois.  See the VA examination report dated November 2010.  Accordingly, outstanding treatment records should be obtained as the records are potentially pertinent to the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2.  Obtain the Veteran's treatment records dating from July 2007 from the Edward Hines, Jr. and Jesse Brown VAMCs and associate the records with the claims folder.

3.  Once the above is accomplished, schedule the Veteran for a VA examination in connection with the TDIU claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The designated examiner should review the Veteran's claims file, examine the Veteran, and elicit a detailed occupational and educational history.  The examiner should provide an opinion as to whether the Veteran's service-connected degenerative disc and joint disease of the lumbar spine and sacro-iliac joints, with radiculopathy of the right lower extremity combine to make him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  (The opinion should not consider the effects of non-service-connected disabilities).  The examiner must provide the complete rationale for the conclusions reached to include, as appropriate, citation to specific evidence of record and/or medical authority.

4.  After undertaking any other development deemed appropriate, reconsider the TDIU claim.  Consideration should be given to whether the case should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

5.  The RO should thereafter schedule a hearing before a member of the Board sitting at the RO, just as requested by the Veteran.  (The Veteran may withdraw his hearing request if he no longer desires a hearing.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

